 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
 4   L33T GAMING INC.,
                                                          Case No.: 2:18-cv-01183-RFB-NJK
 5          Plaintiff(s),
                                                                        ORDER
 6   v.
                                                                    (Docket No. 38)
 7   ECLIPSE THEATER LLC, et al.,
 8          Defendant(s).
 9         Pending before the Court is a motion for Mark J. Connot and Kevin M. Sutehall to
10 withdraw as counsel of record for Defendants. Docket No. 38. For good cause shown, the motion
11 is GRANTED. The Clerk’s Office is INSTRUCTED to update the docket to reflect that each
12 Defendant has the following address: 11700 W. Charleston Blvd., Suite 179-124, Las Vegas, NV
13 89135. Id. at 3.
14         Corporations are not permitted to proceed pro se. See United States v. High Country Broad.
15 Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993). Defendants Eclipse Theater LLC and Eclipse Theaters
16 Development Group LLC are ORDERED to file, no later than January 21, 2020, a notice of
17 appearance by new counsel. Defendant Steele is ORDERED to file, no later than February 6,
18 2020, either a notice of appearance by new counsel or a notice that she intends to proceed pro se.
19 FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
20 SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
21         IT IS SO ORDERED.
22         Dated: January 7, 2020
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
